           Case 1:20-cv-04937-JPB Document 14 Filed 08/25/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

    BOBBY GLEATON,

                Plaintiff,
          v.                                     CIVIL ACTION NO.
                                                 1:20-cv-04937-JPB
    LIONEL SNOW, Manager, United
    States Postal Service; DYRICK
    FOWLER, Supervisor, United States
    Postal Service, and KIM WRIGHT,
    Secretary/Acting Supervisor, United
    States Postal Service, 1

                Defendants.

                                      ORDER

         Before the Court is Lionel Snow, Kim Wright, and Dyrick Fowler’s

(collectively “Defendants”) Motion to Dismiss pro se Plaintiff Bobby Gleaton’s

(“Gleaton”) Complaint (“Motion”). ECF No. 7. Having reviewed and fully

considered the papers filed therewith, the Court finds as follows:




1
 The Court observes that the docket lists the United States Postal Office as a
defendant in this case. However, it was not a party in the case filed in the
Magistrate Court of Fulton County and subsequently removed to this Court. The
Clerk is therefore DIRECTED to terminate the United States Postal Service as a
party in this case.
           Case 1:20-cv-04937-JPB Document 14 Filed 08/25/21 Page 2 of 6




      I.      BACKGROUND

      Gleaton’s Complaint against Defendants was drafted on what appears to be a

Magistrate Court of Fulton County (“Magistrate Court”) form document, and it

contains only the following phrase: “Defamation of character/slander.” The form

also indicates that Gleaton seeks $15,000 in damages.

      Defendants seek to dismiss the Complaint because they argue that (i)

Gleaton has not asserted any basis for subject matter jurisdiction; (ii) to the extent

the Court construes the Complaint as stating a claim under the Federal Tort Claims

Act (“FTCA”), Gleaton has not exhausted his administrative remedies; (iii)

Gleaton has not sued the United States, which is the only appropriate defendant in

an FTCA suit; (iv) even if Gleaton amended the Complaint to name the United

States as a defendant, Gleaton’s claim would still fail because the United States has

not waived immunity for the claim raised here; and (v) the Complaint does not

contain allegations sufficient to state a claim upon which relief may be granted.

      In response, Gleaton appears to argue that Defendants’ statements regarding

jurisdiction lack merit because Defendants removed the action to this Court. He

also asserts that he seeks relief “under 42 U.S.C. [§] 1983” and damages against

each defendant in the amount of $100,000. Gleaton asks the Court to deny

Defendants’ Motion or remand the case to Magistrate Court.


                                           2
          Case 1:20-cv-04937-JPB Document 14 Filed 08/25/21 Page 3 of 6




        II.   ANALYSIS

              A.     Motion to Dismiss

        In evaluating a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the court “accept[s] the allegations in the complaint as true and

constru[es] them in the light most favorable to the plaintiff.” Traylor v. P’ship

Title Co., LLC, 491 F. App’x 988, 989 (11th Cir. 2012). “[A] plaintiff’s obligation

to provide the grounds of his entitlement to relief[, however,] requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

punctuation omitted). See also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (A

complaint does not suffice “if it tenders naked assertions devoid of further factual

enhancement.”) (internal punctuation omitted) (quoting Twombly, 550 U.S. at

557).

        Moreover, “[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Id. “This standard does not require a party to plead

facts with such particularity to establish a significant probability that the facts are

true, rather, it requires a party’s pleading of facts to give rise to a ‘reasonable

expectation that discovery will reveal evidence [supporting the claim].’” Burch v.

Remington Arms Co., LLC, No. 2:13-cv-00185, 2014 WL 12543887, at *2 (N.D.


                                            3
        Case 1:20-cv-04937-JPB Document 14 Filed 08/25/21 Page 4 of 6




Ga. May 6, 2014) (quoting Twombly, 550 U.S. at 555) (alteration in original). See

also Twombly, 550 U.S. at 570 (dismissing complaint because the plaintiffs did not

state facts sufficient to “nudge[] their claims across the line from conceivable to

plausible”).

      At bottom, the complaint must contain more than “an unadorned, the-

defendant-unlawfully-harmed-me accusation,” Iqbal, 556 U.S. at 678, and must

instead “plead[] factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged,” Traylor, 491 F.

App’x at 990 (quoting Iqbal, 556 U.S. at 678).

      Here, the one-sentence allegation in the Complaint certainly does not satisfy

the Twombly standard. Gleaton’s barebone assertion of harm does not demonstrate

any right to relief, much less above a speculative level. The Complaint also does

not mention 42 U.S.C. § 1983, which Gleaton’s response brief indicates is his

cause of action.

      The Court declines to construe the Complaint as stating a claim under the

FTCA, as Defendants suggest, because there is no such indication in Gleaton’s

allegations. While the Court recognizes its obligation to read the Complaint

liberally because Gleaton is pro se, see Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998), this policy does not convert the Court into de facto


                                          4
        Case 1:20-cv-04937-JPB Document 14 Filed 08/25/21 Page 5 of 6




counsel for Gleaton or allow the Court to rewrite his deficient pleadings, see GJR

Invs., Inc. v. Cnty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998).

      In the interests of justice, see Federal Rule of Civil Procedure 15(a)(2),

however, and given the context in which the Complaint was filed, i.e., it was

written on a form document and initiated in a court where the pleading standard is

quite different, the Court will permit Gleaton an opportunity to amend his

Complaint. Accordingly, Defendants’ Motion, ECF No. 7, is DENIED without

prejudice.

      Gleaton is hereby DIRECTED to file an amended complaint within twenty-

one days of the date of this Order. The amended pleading must include:

         1. A background section stating the facts relevant to all claims, presented
            in individually numbered paragraphs;
         2. A separate section for each cause of action that sets forth in
            individually numbered paragraphs the legal elements of the cause of
            action and the relevant facts showing an entitlement to relief for such
            cause of action; and
         3. A summary of the relief sought. 2




2
  Defendants, as the removing parties, “bear[] the burden of proving that federal
jurisdiction exists.” Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir.
2001).

                                          5
        Case 1:20-cv-04937-JPB Document 14 Filed 08/25/21 Page 6 of 6




The Court notes that these instructions do not supersede Gleaton’s obligation to

comply with the requirements of any applicable Federal Rules of Civil Procedure,

including Rules 8 and 10.

      SO ORDERED this 25th day of August, 2021.




                                         6
